Citation Nr: 0419666	
Decision Date: 07/21/04    Archive Date: 08/04/04	

DOCKET NO.  03-29 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1951 to June 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

Service connection is in effect for chronic fibromyositis of 
the lumbar paravertebral muscles, currently evaluated as 
60 percent disabling, and perceptive deafness, currently 
evaluated as 20 percent disabling.  The record does not 
indicate that competent medical opinion has been obtained 
regarding whether the veteran is unemployable as a result of 
the service-connected disabilities.  Further, the record does 
not reflect that the veteran has been informed that he should 
provide any evidence in his possession that pertains to the 
claim.  During the veteran's July 2002 VA general medical 
examination, he indicated that he was receiving current 
treatment at the San Juan VA Medical Center.  Records of this 
treatment have not been associated with the veteran's claims 
file.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO must review the claims file 
and ensure that all Veterans Claims 
Assistance Act of 2000 notice obligations 
have been satisfied in accordance with 
any applicable legal precedent, including 
informing the veteran that he should 
provide any evidence in his possession 
that pertains to the claim.  

2.  Records relating to treatment of the 
veteran at the VA Medical Center in San 
Juan, Puerto Rico, from January 2002 
until the present, should be requested.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected chronic 
fibromyositis of the lumbar paravertebral 
muscles and perceptive deafness.  The 
claims folder must be made available to 
the examiner for review and the 
examination report should reflect that 
such review is accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is as least as likely as 
not that the veteran's service-connected 
chronic fibromyositis of the lumbar 
paravertebral muscles and perceptive 
deafness caused the veteran to be unable 
to obtain and retain substantially 
gainful employment.  

4.  Then, the issue on appeal should be 
readjudicated.  If the claim remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that 


all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


                       
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



